
	
		II
		112th CONGRESS
		2d Session
		S. 3095
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on acrylic
		  staple fibers, dyed but not carded, combed, or otherwise processed for
		  spinning, with a cut fiber length of 100 mm to 135 mm and a target length of
		  120 mm.
	
	
		1.Acrylic staple fibers, dyed
			 but not carded, combed, or otherwise processed for spinning, with a cut fiber
			 length of 100 mm to 135 mm and a target length of 120 mm
			(a)In
			 generalHeading 9902.40.23 of the Harmonized Tariff Schedule of
			 the United States (relating to acrylic staple fibers, dyed but not carded,
			 combed, or otherwise processed for spinning, with a cut fiber length of 100 mm
			 to 135 mm and a target length of 120 mm) is amended by striking the date in the
			 effective period column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
